879 F.2d 705
METHOW VALLEY CITIZENS COUNCIL, et al., Plaintiffs-Appellants,v.REGIONAL FORESTER, etc., et al., Defendants-Appellees.
No. 86-4108.
United States Court of Appeals,Ninth Circuit.
July 24, 1989.

1
On Remand from the United States Supreme Court.


2
Before GOODWIN and FERGUSON, Circuit Judges, and STEPHENS,* Senior District Judge.

ORDER

3
The decision of the district court affirming the Forest Service's Record of Decision and dismissing the claims of the plaintiffs regarding the Environmental Impact Statement (EIS) prepared by the Forest Service pursuant to the requirements of the National Environmental Policy Act (NEPA) was reversed by this court, Methow Valley Citizens Council v. Regional Forester, 833 F.2d 810 (9th Cir.1987).


4
The Supreme Court, in Robertson v. Methow Valley Citizens Council, --- U.S. ----, 109 S.Ct. 1835, 104 L.Ed.2d 351 (1989), reversed only in part the decision of this court.  The other parts of this court's decision regarding the EIS were neither challenged by the Forest Service nor considered by the Supreme Court.


5
The decision of the district court is reversed and remanded for entry of appropriate relief in accordance with the opinion of this court and the opinion of the Supreme Court.


6
All applications for attorney fees are remanded to the district court for appropriate disposition.



*
 Honorable Albert Lee Stephens, Jr., Senior United States District Judge, Central District of California, sitting by designation